Citation Nr: 0832329	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for hypertension. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a heart condition, 
to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  The veteran also served in the United States 
Naval Reserves from October 1965 to November 1966, and from 
November 1968 to October 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision, which 
granted the veteran's claim for service connection for high 
blood pressure, assigning an evaluation of 0 percent, 
effective July 27, 2004, and denied his claims for service 
connection for bilateral hearing loss, tinnitus, and a heart 
condition, secondary to service-connected high blood 
pressure.
 
The Board notes that, in a February 2006 rating decision, the 
RO increased the evaluation of the veteran's service-
connected hypertension from 0 to 10 percent, effective July 
27, 2004.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The issues of entitlement to an evaluation in excess of 10 
percent disabling for hypertension and entitlement to service 
connection for a heart condition, to include as secondary to 
service-connected hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is first shown by medical evidence 
dated several years after the veteran's discharge from 
service, and there is no persuasive evidence showing it is 
related to a disease, injury or event in service.

2.  The most probative evidence shows that the veteran's 
current tinnitus disability is not causally related to a 
disease, injury or event in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
and 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, and 4.87 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for service connection 
for bilateral hearing loss and tinnitus, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The Board notes, however, that the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was rescinded by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008). 

A VCAA letter dated in August 2004 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board further concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records relating to his claims of hearing difficulty are in 
the file.  The Board acknowledges that the veteran indicated 
on his January 2006 VA Form 9 Appeal that he has been 
receiving private treatment at St. Charles Clinic from 1985 
to the present.  However, he also specifically stated that 
this treatment is related to his high blood pressure and 
heart condition.  The veteran has at no time referenced 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to his claims of service 
connection for bilateral hearing loss and tinnitus.   

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  
The veteran was provided a VA examination for his hearing 
loss and tinnitus in July 2005.  The claims folder also 
contains an October 2005 addendum to this VA examination.  
The Board finds this examination report and opinion to be 
thorough and complete.  The examiner noted that the claims 
file had been reviewed.  Therefore, this examination report 
and opinion are sufficient upon which to base a decision with 
regards to these claims.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2007).  The term "active military, 
naval, or air service" is defined to include active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); see also 38 C.F.R. § 3.6(a) (2007).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Army National Guard.  38 U.S.C.A. § 101(22) (West 
2002); see also 38 C.F.R. § 3.6(c)(3) (2007).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."
The veteran alleges that he has bilateral hearing loss and 
tinnitus as the result of his active duty service.  See 
Claim, July 2004.  Specifically, he contends that he was 
exposed to the loud noises of weapons being fired, without 
ear protection, while serving on a ship during active duty.  
See notice of disagreement (NOD), November 2004. 

As an initial matter, the Board notes that the veteran's 
service medical records contain no evidence of complaints, 
treatment, or diagnoses of either tinnitus or bilateral 
hearing loss.  His October 1968 separation examination 
revealed that he scored a 15 out of 15 on a whispered voice 
test.  In addition, there is no indication in the medical 
evidence of record that the veteran had bilateral hearing 
loss within one year of discharge from service.

A July 2005 VA audiological summary report of examination for 
organic hearing loss reflects puretone thresholds as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
40
85
100
LEFT
15
10
30
75
85

Speech recognition ability was 88 percent for the right ear 
and 76 percent for the left ear.  As the auditory threshold 
reached a level of 40 decibels or greater for at least 2 of 
the frequencies for both ears, the criteria for hearing loss 
as described under 38 C.F.R. § 3.385 have been met 
bilaterally.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  

At the July 2005 VA examination, the veteran reported 
difficulty hearing and a constant moderate bilateral cricket-
like sound.  He claimed that he first noticed the cricket-
like sounds in his ears a few years after leaving the 
military and attributed it to noise exposure in service.  
Specifically, he asserted that he was exposed to noise from 
guns onboard a ship.  The examiner noted that he worked as a 
carpenter for 30 years and hunted for the past 40 years.  The 
veteran denied a family history of hearing loss, use of 
ototoxic drugs, ear infections, ear surgery, and dizziness.  

In the October 2005 addendum to this examination report, the 
claims file was reviewed.  The examiner noted that the 
veteran's service medical records were negative for any 
complaints or treatment for hearing difficulty.  She also 
noted that the veteran's DD 214 Form was non-specific for any 
military specialty that would indicate excessive noise 
exposure.  She acknowledged the veteran's report of an 
extensive occupational and recreational history of noise 
exposure and that the onset of his tinnitus symptoms was a 
few years after service.  In conclusion, the examiner opined 
that, due to the fact that there were no complaints of 
hearing loss or tinnitus symptoms during service, the 
veteran's tinnitus symptoms began a few years after service, 
there is no documentation of special training in areas where 
military noise exposure would be conceded, and the veteran 
reported an extensive amount of civilian occupational and 
recreational noise exposure, it is not at least as likely as 
not that hearing loss or tinnitus are related to military 
service.   

The Board notes that the claims folder contains a private 
audiogram conducted in May 2004.  See Hometown Hearing and 
Audiology treatment record, May 2004.  This treatment record 
reflects that the veteran has long-term noise induced hearing 
loss.  Id.  However, there is no indication in this treatment 
record that the veteran's hearing difficulty was incurred in 
or aggravated by his active duty service. 

Therefore, as the claims folder contains no competent medical 
evidence indicating that the veteran experienced significant 
noise exposure during service or that he had bilateral 
hearing loss within one year of discharge from service, and 
the only medical opinion of record regarding etiology 
specifically states that it is not at least as likely as not 
that the veteran's hearing loss or tinnitus is related to his 
active duty, the veteran's claims cannot be granted on either 
a presumptive or a direct basis.  See Hickson, supra. 

The Board acknowledges the contentions of the veteran's 
representative that he has experienced ringing in his ears 
ever since he was below a 3-inch gun mount when it was being 
fired in service.  Certainly, the veteran is competent to 
report the onset of symptomatology such as ringing in his 
ears.  However, this report is contradicted by statements 
made by the veteran during the course of his audiological 
evaluation, wherein he stated that he first noticed tinnitus 
a few years after leaving military service.  The Board finds 
statements offered directly by the veteran during the course 
of undergoing evaluation by a health care professional as to 
the date of onset of his symptoms to be more credible than 
those relayed by his representative in support of his claim.  
Consequently, the Board finds that there is no credible 
evidence of continuity of symptomatology between the noise 
exposure in service and his current tinnitus.

Furthermore, the Board notes that neither the veteran nor his 
representative are otherwise shown to be capable of making 
medical conclusions, thus, their statements regarding a 
relationship between the current disabilities and service are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

The Board has also considered the arguments of the veteran's 
representative that the whispered voice test conducted at 
separation is unreliable and could not accurately assess high 
frequency hearing loss.  However, even assuming that is the 
case, there remains no other competent evidence suggesting 
the presence of a hearing loss disability at separation, and 
the veteran has not reported the onset of hearing loss 
problems in service.  Furthermore, as discussed in detail 
above, a VA examination was conducted to determine the 
etiology of his hearing loss, and the examiner specifically 
concluded that the current hearing loss and tinnitus are 
unrelated to noise exposure in service.  There is no contrary 
medical opinion of record.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss and 
tinnitus, and the benefit-of-the-doubt rule is not for 
application. 




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran alleges that he has a current heart condition as 
the result of his service-connected hypertension.  See 
Informal Hearing Presentation, September 2008.  He also 
alleges that the severity of his service-connected 
hypertension warrants an increased evaluation.  Id.  After a 
thorough review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims.  

As an initial matter, the Board notes that service connection 
may be granted for a disability that is proximately due to or 
the result of an established service-connected disability.  
38 C.F.R. § 3.310 (2007).  This includes disability made 
chronically worse by service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board notes that there 
was a recent amendment to the provisions of 38 C.F.R. § 
3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
ruling of the Court in Allen, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts 
to a substantive change in the regulation.  For this reason, 
and because the veteran's claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.

In July 2005, the veteran underwent a VA examination, at 
which he was diagnosed with coronary artery disease.  Upon 
review of the claims folder and examination of the veteran, 
the examiner determined that the veteran's coronary artery 
disease is more likely than not secondary to his diabetes, as 
diabetes is more of a risk factor for heart disease than 
hypertension.  

While the examiner specifically stated that the veteran's 
heart disease was secondary to his diabetes, he did not offer 
any opinion regarding the possibility that the veteran's 
coronary artery disease could have been aggravated by his 
hypertension.  In this case, the veteran's representative has 
specifically argued such a relationship.  Thus, the Board 
finds that the medical evidence of record is inadequate for 
the purpose of adjudicating the veteran's claim for service 
connection for a heart condition, to include coronary artery 
disease, and that a new VA examination must be conducted, 
specifically addressing the issue of aggravation.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

In addition, the Board notes that the veteran indicated on 
his July 2004 Claim and his January 2006 VA Form 9 Appeal 
that he is currently receiving treatment for his heart 
condition and his hypertension from a Dr. M.W. at St. Charles 
Clinic in St. Charles, Missouri.  The veteran alleges that he 
has been receiving treatment for these conditions from this 
same physician since 1985, to include a July 2003 heart 
surgery.  Currently, the record contains a statement from Dr. 
M.W., dated January 2006, indicating that the veteran has 
been under his care since 1985, along with limited treatment 
records from 1985.  The claims folder, however, does not 
contain any of the veteran's current records of treatment by 
this physician.  VA has an obligation under the VCAA to 
assist claimants in obtaining evidence, to include relevant 
records from private medical care providers.  38 C.F.R. § 
3.159 (2007).  As the physician's January 2006 statement 
indicates the possibility that there are recent treatment 
records regarding the veteran's high blood pressure and heart 
condition that have not yet been associated with the claims 
folder, an attempt should be made to locate any possible 
outstanding private treatment records prior to the above-
requested VA examination. 

Accordingly, the case is REMANDED for the following action:

1.	Send to the veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record, to specifically include any 
possible treatment records relating to 
his heart condition, to include 
coronary artery disease, and his 
hypertension from Dr. M.W. at the St. 
Charles Clinic in St. Charles, 
Missouri, referred to in his January 
2006 VA Form 9 Appeal.  The RO should 
also invite the veteran to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that 
is his ultimate responsibility to 
submit. Associate any records received, 
including negative responses, with the 
claims file.

2.	After the aforementioned records have 
been obtained, schedule the veteran for 
an appropriate VA examination.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran has a heart condition, to 
specifically include coronary artery 
disease, that has been aggravated by a 
service-connected disability, 
particularly the veteran's service-
connected hypertension.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the February 2006 
supplemental statement of the case 
(SSOC).  If the benefits sought on appeal 
remain denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran has been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


